Citation Nr: 0706748	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  95-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral foot disability. 

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral foot disability. 

3.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to service-connected 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 1996, the veteran testified at a hearing before an 
RO hearing officer.  He also testified at a Central Office 
hearing before the undersigned Veterans Law Judge in April 
2002.  Transcripts of these hearings are associated with the 
claims files.

When the case was most recently before the Board in June 
2005, it was remanded for further evidentiary development.  
The requested development has been completed.  The case has 
now been returned to the Board for further appellate 
consideration.   


FINDINGS OF FACT

1.  A low back disability was not present in service or 
within one year of the veteran's discharge from service, and 
is not otherwise etiologically related to service or service-
connected bilateral foot disability.

2.  A bilateral knee disability was not present in service or 
within one year of the veteran's discharge from service, and 
is not otherwise etiologically related to service or service-
connected bilateral foot disability.

3.  The veteran does not have a disability afflicting both 
legs and meralgia paresthetica of the left thigh was not 
present in service or within one year of the veteran's 
discharge from service, and is not otherwise etiologically 
related to service or service-connected bilateral foot 
disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, its incurrence or aggravation during 
active service may not be presumed, and it is not proximately 
due to or the result of service-connected bilateral foot 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, its incurrence or aggravation 
during active service may not be presumed, and it is not 
proximately due to or the result of service-connected 
bilateral foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

3.  A bilateral leg disability, including left thigh meralgia 
paresthetica, was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to or the 
result of service-connected bilateral foot disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The record reflects that the RO and the Appeals Management 
Center (AMC) provided the veteran with the notice required 
under the VCAA by letters mailed in August 2001, March 2004, 
and July 2005, to include notice that he should submit any 
pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for a low back 
disability, bilateral knee disability, and bilateral leg 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims is no more than harmless error.  Therefore, the 
Board is satisfied that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records identified by him in accordance with the directives 
of the Board's October 2003 and June 2005 Remands.  Only Dr. 
G.G.'s office response in March 2003 indicated that there 
were no available records on the veteran.  The originating 
agency obtained records from the Social Security 
Administration.  The veteran was afforded VA examinations and 
opinions were obtained on the etiology of any of the claimed 
disabilities found on examination in accordance with a 
directive of the Board's June 2005 Remand.  Lastly, as noted 
above, the veteran was afforded hearings before the 
originating agency and the Board.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate any of his claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the RO and AMC have complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claims in August 
2006.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency and AMC were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or an organic disease of the nervous 
system, becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.






Low Back Disability

Evidence

Service medical records show that in May 1973, the veteran 
presented in the dispensary with complaints that included 
pain in his back.  He denied any prior back problems.  The 
examiner noted an impression of muscular skeletal pain of the 
back.  A subsequent May 1973 record notes that the veteran's 
low back pain was improving.  A June 1973 record notes that 
the veteran's complaints included back pain.  The January 
1975 separation examination report shows that no low back 
disability was identified on examination.  

Post-service medical records include treatment records from 
numerous private medical facilities and VA treatment records.  
Of particular significance, records from R.G.S. note 
complaints of low back pain in September and November 1988.  
A May 1989 record notes an assessment of low back pain, 
musculoskeletal.  

Records from Jefferson Memorial included an April 1991 record 
that shows the veteran reported that he experienced the onset 
of back pain when he lifted a         50-pound bag of salt.  
The examiner diagnosed lumbosacral strain.  An April 1991 
report notes that X-rays of the lumbosacral spine revealed 
that the veteran had a few Schmorl nodes, particularly 
involving the inferior endplate of T-12 and L-1, and mild 
scoliosis.  

Thereafter, VA treatment records beginning in September 1991 
document several complaints of and treatment for low back 
pain.  The veteran reported at that time that he had had 
chronic low back pain since the mid-1970s, but he also 
reported that he had had chronic low back pain since 
September 1991, and that he was not sure if had sustained 
trauma.  It was noted that the veteran's complaints, which 
included low back pain, might be due to fibromyalgia.  A 
diagnosis of fibromyalgia was not noted again until September 
2001.  X-rays in April 1993 revealed slight narrowing at L5-
S1 and minimal degenerative changes of the lumbar spine.  
Records dated in November and December 1994 note for the 
first time that the veteran had been diagnosed with diffuse 
idiopathic skeletal hyperostosis (DISH) by a private 
physician.  A July 1996 record notes an assessment of chronic 
low back pain secondary to minimal osteoarthritis of the 
lumbosacral spine.  A May 1998 magnetic resonance image (MRI) 
scan of the lumbar spine showed disc herniation and spinal 
stenosis.  A September 2002 record with an addendum notes an 
impression of rule out leg length difference with back 
strain.  The plan included obtaining a 1/2 inch external heel 
lift for the veteran's left shoe.  

Medical opinions of record include a February 1999 report in 
which Dr. J.L. noted that bulging discs were probably the 
cause of the veteran's chronic low back pain.  

In a November 1999 report, Dr. J.L. related that the veteran 
reported that when his feet were aggravated, this affected 
his ability to walk and placed a strain on his back further 
aggravating his chronic back pain.  The veteran also reported 
that he had a history of problems with his back since service 
in the early 1970s.  He maintained that he had intermittent 
chiropractic treatment from 1975 to 1985 as well as from 1987 
through 1989.  He reported that he sustained a "severe back 
injury" in 1993.  Dr. J.L. discussed the service medical 
records showing treatment he received in May 1973 and 1974.  
Dr. J.L. opined that since the veteran first developed 
problems with his back in service, it was most likely service 
connected.

In a September 1999 report, Dr. M.C. reported that he could 
not with any degree of medical probability or certainty, 
establish a causal relationship between the veteran's chronic 
back pain and service-connected foot disability.  In an 
attachment, Dr. M.C. indicated that it was his opinion that 
the veteran might have degenerative disc disease of the 
lumbar spine possibly related to DISH syndrome.  

A September 2001 VA examination report shows that the 
examiner (Dr. N.T.) reviewed the claims files.  The examiner 
noted a diagnosis of chronic lumbosacral strain with multi-
leveled degenerative disc disease, degenerative arthritis, 
and spondylosis of the lumbosacral spine.  The examiner 
opined that this disorder was not likely to be related to the 
veteran's flat feet.  

This same examiner examined the veteran again in May 2004.  
The examination report shows that the claims files were 
reviewed again.  The examiner observed that the veteran had a 
normal gait and posture without assistive devices.  The 
examiner indicated that the veteran likely had chronic pain 
from degenerative arthritis of the spine.  The examiner 
opined that it was not likely that the disorder of the back 
originated during active service, was otherwise etiologically 
related to active service, or was caused or worsened by the 
veteran's service-connected pes planus disability.  The 
examiner maintained that there was no credible medical 
evidence to link pes planus and degenerative arthritis of the 
spine.  The examiner added that although at some point in the 
medical record some scoliosis was mentioned, and leg length 
discrepancy with back strain was noted, this was not 
confirmed by the X-rays, and leg length discrepancy was not 
generally due to pes planus.  Moreover, the examiner noted 
that in a July 2002 West Virginia disability examination, it 
was specifically noted that there was no leg discrepancy.  

A December 2005 VA examination report shows that the examiner 
(Dr. E.N.) reviewed the claims files.  The examiner diagnosed 
lumbar spondylosis, mild to moderate.  The examiner opined 
that "[t]his condition[...] [was] more likely than not related 
to [the veteran's] military service." 

A December 2005 VA examination report shows that the examiner 
(Dr. G.S.) reviewed the claims files.  Based on an 
examination and results of an MRI of the lumbar spine, the 
examiner diagnosed degenerative disk disease of the spine 
with generalized disc bulging, and moderate canal stenosis in 
L3-4, L4-5.  The examiner noted that the veteran had one 
episode of low back pain during active service in 1973, felt 
to be musculoskeletal strain.  The examiner related that the 
physical examination done in 1975 did not show any back 
complaints and that in 1991, he had notes of a back injury 
post military service after lifting a bag of salt at work.  
The examiner observed that there were no records available of 
treatment for the back from 1973 to 1991.  The examiner 
indicated that records that confirmed the chronicity of this 
condition were lacking.  The examiner therefore opined that 
the veteran's back disorder was considered to be less likely 
as not a result of his one episode of strain in 1973 while in 
active service.  As for whether the veteran's low back 
disability was secondary to his flat feet, the examiner noted 
that there was no evidence of muscle atrophy or leg-length 
discrepancy which could correlate the two.  The examiner 
therefore opined that it was less likely as not a result of 
his flat feet disability. 

Analysis

The evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's currently diagnosed low back disability is 
etiologically related to his military service or secondary to 
his service connected bilateral foot disability.  The Board 
must therefore weigh the credibility and probative value of 
these opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to the 
unfavorable opinion rendered by Dr. G.S. (a December 2005 VA 
examiner) because it is based on a review of the claims 
folders and examination of the veteran as well as supported 
by a rationale and found to be persuasive when considered 
with the rest of the evidence of record.  Dr. E.N. (a 
December 2005 VA examiner) provided no rationale for his 
opinion that the veteran's low back disability was related to 
his service.  Consequently, Dr. E.N.'s opinion is of less 
probative value where service medical records show no chronic 
low back disability was identified in service and post-
service medical records do not document chronic complaints of 
or treatment for low back pain between the veteran's 
discharge from service and 1991, as observed by Dr. G.S.  The 
medical evidence of record does not show persistent 
complaints of low back pain or the presence of a chronic low 
back disability before April 1991, when the veteran sustained 
a back strain from lifting a 50 pound bag of salt, 
notwithstanding isolated complaints of back pain in 1988 and 
1989.  The mere fact of an in-service low back injury is not 
enough.  There must be a chronic disability resulting from 
that injury and a chronic disability is not shown until many 
years after the veteran's discharge from service.  It is for 
these reasons that the Board similarly finds Dr. J.L.'s 
November 1999 opinion-concluding that the veteran first 
developed problems with his back in service, and therefore it 
was most likely service connected-is of less probative 
value.

The Board may not rely properly on Dr. N.T.'s (the September 
2001 and May 2004 VA examiner) unfavorable opinion as the 
sole basis for denying the claim where Dr. N.T. concluded 
that it was "not likely" that the veteran's low back 
disability was etiologically related to his service or flat 
feet when the evidence need only show it was "at least as 
likely as not."  Nonetheless, Dr. N.T.'s opinion does serve 
to further bolster Dr. G.S.'s opinion that there is no causal 
relationship between the veteran's low back disability and 
his service or flat feet.  Dr. N.T.'s opinion is supported by 
a rationale, and like Dr. G.S., Dr. N.T. maintained that 
there was a lack of physical findings that demonstrated a 
correlation between pes planus and the degenerative changes 
associated with the veteran's low back.  It is also 
significant that treatment records show a long history that 
the veteran's low back pain may be associated with a systemic 
disease, fibromyalgia, or degenerative changes of the spine 
may be associated with diffuse idiopathic skeletal 
hyperostosis.

As the preponderance of the evidence is against the claim, 
service connection is not warranted for a low back 
disability.


Bilateral Knee Disability

Evidence

The January 1975 service separation examination report shows 
that no bilateral knee disability was identified on 
examination.  

Post-service medical records include VA treatment records 
showing an impression in July 1992 of knee pain possibly 
secondary to arthritis or spurs.  

In an October 1995 report, Dr. M.H. related that the veteran 
reported that in 1986 or 1987, he started to have problems 
with his knees. 

In a November 1999 report, Dr. J.L. related that the 
veteran's knee problems when aggravated affected his low 
back, but rendered no opinion on whether his knee problems 
were secondary to his feet or originated in service.

A September 2001 VA examination report shows that the 
examiner (Dr. N.T.) reviewed the claims files.  The examiner 
diagnosed patellofemoral syndrome of the knees that was not 
likely to be related to his flat feet.  The examiner noted 
that "idiopathic skeletal hyperostosis" was not found.  X-
rays of the knees were negative.  

This same examiner examined the veteran again in May 2004.  
The examination report shows that the claims files were 
reviewed again.  The veteran reported that he did not have a 
specific knee problem during service but he thought that his 
knee problems were related to the misalignment of his feet.  
The examiner observed that the veteran had a normal gait and 
posture without assistive devices.  X-rays of both knees 
revealed "some early" degenerative changes.  The examiner 
diagnosed early mild degenerative arthritis of the knees.  
The examiner opined that it was not likely that this disorder 
of the knees originated during active service, was otherwise 
etiologically related to active service, or was caused or 
worsened by the veteran's service-connected pes planus 
disability.  

A December 2005 VA examination report shows that the examiner 
(Dr. E.N.) reviewed the claims files.  The examiner diagnosed 
mild degenerative joint disease or osteoarthritis of the 
knees and opined that "[t]his condition[...] [was] more likely 
than not related to [the veteran's] military service." 

The December 2005 VA examination report shows that the 
examiner (Dr. G.S.) reviewed the claims files.  Based on an 
examination and results of X-rays of the knees, the examiner 
diagnosed degenerative arthritis of the knees.  The examiner 
maintained that the arthritis in both knees was not a result 
of the veteran's flat feet primarily because of a lack of 
muscle atrophy, gait abnormality from pain, or leg length 
discrepancy that could affect the knees.  The examiner opined 
that the arthritis was most likely a wear and tear condition 
aggravated by his various post-military occupational stresses 
to the knees and was less likely as not a result of his flat 
feet.  

Analysis

Dr. G.S. opined that the veteran's currently diagnosed 
bilateral knee disability was not a result of his feet, but 
rather most likely due to other nonservice-related events.  
The Board finds Dr. G.S.'s opinion dispositive as there is no 
competent medical opinion to the contrary, and it is 
supported by a rationale.  Moreover, Dr. N.T. came to the 
same conclusion.  In essence, the evidence of a causal nexus 
between the veteran's bilateral knee disability and his foot 
disability is limited to his own statements.  This is not 
competent evidence of a nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the Board finds that service 
connection for a bilateral knee disability as secondary to 
service-connected bilateral foot disability is not warranted.

As for whether the currently diagnosed bilateral knee 
disability is related to the veteran's service, the Board is 
not persuaded by Dr. E.N.'s conclusory opinion where service 
medical records show that no bilateral knee disorder, 
particularly arthritis of the knees, was identified in 
service.  X-rays of the knees as late as in September 2001 
were negative for arthritis.  The May 2004 VA examination 
report notes for the first time that X-rays of the knees 
revealed "some early" degenerative changes.  As such, the 
preponderance of the evidence weighs against the claim, and 
the Board finds that the veteran's currently diagnosed 
bilateral knee disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.  Accordingly, service connection for a 
bilateral knee disability is also not warranted on a direct 
or presumptive basis.  






Bilateral Leg Disability

Evidence 

Service medical records show that in May 1971, the veteran 
complained of pain in both feet that started at the toes and 
radiated to his calves and knees.  No leg disorder was 
diagnosed at that time.  The January 1975 separation 
examination report shows that no leg disability was 
identified on examination.  

Post-service medical records include a VA treatment record 
dated in September 1983 that notes that the veteran 
complained of pain up his left leg just medial to the tibial 
spine that he believed was due to his foot.  A November 1983 
record notes that the veteran experienced severe pain in both 
feet that traveled up his shin to the knees, which he 
reported started five to six months ago.  

Records dated in April 1991 note that the veteran had pain in 
the left leg, and the examiner noted a diagnosis of nerve 
entrapment syndrome secondary to possible tarsal tunnel 
syndrome.  In July 1991, a consultant reported an abnormal 
nerve conduction result in three limbs with the velocities 
worse in the left than the right leg.  It was noted that both 
sensory and motor nerves were affected, but a local 
entrapment was not identified.  

An October 1992 record notes that the veteran had sensori-
motor neuropathy of the demyelinating type.  Another 
assessment noted was chronic lower extremity pain of 
uncertain etiology.  Records dated in November 1992, and May 
or June 1993 note that the veteran had borderline adult onset 
diabetes mellitus.  Diabetic peripheral neuropathy was to be 
ruled out.  A September 1994 record shows that the veteran 
complained of shooting pain from the knees down.  An 
electromyography (EMG) indicated that the veteran had 
significant denervation of those muscles tested from 
peripheral neuropathy.  The examiner noted that an EMG and 
nerve conduction velocity (NCV) study done in September 1994 
showed improvement in nerve conduction in both the motor and 
sensory nerves of the left lower extremity.  It was noted 
that the veteran did not report for a follow-up scheduled for 
November 1994.  A May 1998 record notes for the first time 
that the veteran had meralgia paresthetica of the left thigh.  
An April 1999 record notes idiopathic versus diabetic 
peripheral neuropathy was to be ruled out.  A September 1999 
record notes an assessment of possible heel spur syndrome 
secondary to compensated talipes equinus and shin splints 
related to equinus.  A March 2000 record notes that there was 
no clear evidence of peripheral neuropathy on examination and 
that the nerve conduction studies were good overall.  A 
December 2001 record notes that an NCV of the lower 
extremities revealed mild neuropathic findings.  A September 
2002 record notes a history of idiopathic peripheral 
neuropathy.  

A September 2001 VA examination report shows that the 
examiner (Dr. N.T.) reviewed the claims files.  The examiner 
noted that the veteran had metatarsalgia of unknown etiology 
that was likely due to his degenerative arthritis.  The 
examiner maintained that there was no clear evidence of 
diabetic neuropathy.  

A September 2001 VA examination report shows that the 
examiner (Dr. E.B.) reviewed pertinent records from the 
claims files.  The veteran reported that he had experienced 
discomfort in his lower extremities since 1971.  The examiner 
reported that the veteran had very mild clinical evidence of 
peripheral neuropathy, based solely on the sensory findings 
in the lower extremities.  The examiner noted that there was 
no motor evidence of a peripheral neuropathy.  The examiner 
further noted that, "there [was] no evidence, based on the 
veteran's history of diabetic polyneuropathy."  The examined 
maintained that the NCV testing done in 1991 was questionable 
given the relatively normal neurological examination 
currently conducted.   

A December 2005 VA examination report shows that the examiner 
(Dr. E.N.) reviewed the claims files.  The examiner diagnosed 
meralgia paresthetica in the left leg.  The examiner opined 
that "[t]his condition[...] [was] more likely than not related 
to [the veteran's] military service." 

The December 2005 VA examination report shows that the 
examiner (Dr. G.S.) reviewed the claims files.  Based on an 
examination, the examiner diagnosed meralgia paresthetica 
related to compression of the lateral femoral cutaneous 
nerve, which the examiner maintained was a disease entity 
affecting the hip, independent of the veteran's low back and 
feet disabilities.  The examiner added that the veteran had a 
history of shin splints that was not found on the current 
examination.  

Analysis

The medical evidence shows that the veteran is only currently 
diagnosed with meralgia paresthetica of the left thigh.  
While the veteran complains of pain that originates from his 
feet and radiates up to his knees, no underlying disorder has 
been clinically diagnosed.  VA treatment records show a 
remote history of nerve entrapment syndrome possibly 
secondary to tarsal tunnel syndrome in 1991 and sensori-motor 
neuropathy demyelinating type in 1992, as well as possible 
diabetic peripheral neuropathy beginning in 1993.  The most 
recent examination reports, however, show that the veteran is 
not currently diagnosed with any of these disorders, much 
less diagnosed with any bilateral leg disorder that has been 
clinically attributed to the service-connected bilateral foot 
disability.  Dr. E.B. (a September 2001 VA examiner) 
indicated that the earlier diagnoses were questionable given 
the relatively normal neurological examination.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As for the currently diagnosed left thigh meralgia 
paresthetica, Dr. G.S. has opined that this disorder is a 
disease entity affecting the hip, independent of the 
veteran's bilateral foot disability.  The Board finds Dr. 
G.S.'s opinion dispositive as there is no competent medical 
opinion to the contrary.  As for whether this disease entity 
is related to the veteran's service, the Board is not 
persuaded by Dr. E.N.'s conclusory opinion where service and 
post-service medical records for years thereafter document no 
pertinent complaint or diagnosis of this disorder.  It 
appears that Dr. E. N's opinion is based upon history 
reported by the veteran, that is not consistent with the 
service medical records or the medical evidence for years 
after service.  For the foregoing reasons, the Board finds 
that the veteran is not currently diagnosed with a disability 
afflicting both legs.  In addition, the veteran's left thigh 
meralgia paresthetica is not secondary to his service-
connected bilateral foot disability and was not present in 
service or within one year of the veteran's discharge from 
service.  Accordingly, service connection for a bilateral leg 
disability, including left thigh meralgia paresthetica, is 
not warranted. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for a low back disability, including as 
secondary to service-connected bilateral foot disability, is 
denied.

Service connection for a bilateral knee disability, including 
as secondary to service-connected bilateral foot disability, 
is denied.

Service connection for a bilateral leg disability, including 
left thigh meralgia paresthetica, to include as secondary to 
service-connected bilateral foot disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


